                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BRIAN K. MITCHELL, #K66722,                        )
                                                    )
                Plaintiff,                          )
                                                    )
 vs.                                                )           Case No. 19-cv-01236-JPG
                                                    )
 NURSE RIBA,                                        )
                                                    )
                Defendant.                          )

                             MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Brian K. Mitchell, an inmate of the Illinois Department of Corrections (“IDOC”)

who is currently incarcerated at East Moline Correctional Center, brings this civil rights action

pursuant to 42 U.S.C. § 1983 for constitutional violations that occurred during his incarceration at

Pinckneyville Correctional Center (“Pinckneyville”) in 2018. (Doc. 1, pp. 1-23). Plaintiff claims

that Nurse Riba forced him to overdose on medication that he was prescribed for Hepatitis C. (Id.

at pp. 1-8). He seeks declaratory and monetary relief. (Id. at p. 8).

       The Complaint is now before the Court for preliminary review under 28 U.S.C. § 1915A,

which requires the Court to screen prisoner Complaints to filter out non-meritorious claims.

28 U.S.C. § 1915A(a). Any portion of a Complaint that is legally frivolous or malicious, fails to

state a claim for relief, or requests money damages from an immune defendant must be dismissed.

28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally construed. Rodriguez

v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                         The Complaint

       Plaintiff makes the following allegations in the Complaint (Doc. 1, pp. 1-8): Plaintiff was

diagnosed with Hepatitis C in 2015. (Id. at p. 4). On or around April 22, 2018, a doctor ordered


                                                        1
him to treat the condition with Epclusa by taking “ONE PO EVERY DAY every morning.” (Id.).

On April 23, 2018, Nurse Long explained the treatment plan to Plaintiff in “minute detail,”

emphasizing that Plaintiff was to take a single Epclusa tablet daily. (Id.). Plaintiff began the

treatment plan on April 27, 2018, by ingesting a single tablet as prescribed. (Id.).

          The following day, Nurse Riba deviated from the doctor’s orders and gave Plaintiff four

Epclusa tablets instead of one. (Id.). When Plaintiff questioned her, Nurse Riba told Plaintiff that

questions were not allowed during med line. (Id.). When Plaintiff explained that he was only

supposed to take a single tablet, Nurse Riba became irate and exclaimed, “Take them, or don’t and

treatment will stop!” (Id.). For five days in a row, Plaintiff was “forced to ingest the overdose

under duress.” (Id. at p. 5).

          He soon began suffering from extreme pain and discomfort. (Id.). Plaintiff felt like his

heart and head would “implode.” (Id.). On May 3, 2018, he was urgently treated for an overdose

in the prison’s health care unit (“HCU”). (Id.). Plaintiff now suffers from long-term side effects

of the overdose that include dizziness, chest pain, irregular heartbeat, difficulty breathing, fatigue,

headaches, appetite loss, difficulty concentrating, and frequent sadness/irritability. (Id.).

                                                Discussion

          Based on the allegations, the Court finds it convenient to designate a single count in the

pro se Complaint:

          Count 1:        Eighth Amendment deliberate indifference claim against Nurse Riba for
                          causing Plaintiff to overdose on Epclusa in April 2018.

Any other claim that is mentioned in the Complaint but not addressed herein should be

considered dismissed without prejudice as inadequately pled under Twombly.1




1
    See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                         2
       An Eighth Amendment claim for the denial of medical care arises where prison officials

respond to an inmate’s objectively serious medical condition with deliberate indifference. Arnett

v. Webster, 658 F.3d 742, 750 (7th Cir. 2011). Plaintiff’s medical condition is sufficiently serious

to support an Eighth Amendment claim at this stage. See Roe v. Elyea, 631 F.3d 843 (7th Cir.

2011) (Eighth Amendment challenge by IDOC inmates to policies for treating Hepatitis C). See

also Outlaw v. Ridley-Turner, 54 Fed. Appx. 229 (7th Cir. 2002) (assuming without deciding

Hepatitis C is objectively serious medical condition) (citing Zentmyer v. Kendall Cnty., Ill., 220

F.3d 805 (7th Cir. 2000) (medical condition diagnosed by physician as needing treatment is

objectively serious); Moore v. Duffy, 255 F.3d 543 (8th Cir. 2001) (conceding Hepatitis C is

serious medical condition). Nurse Riba’s treatment of the condition with four times the prescribed

dose of Epclusa, despite Plaintiff’s protest and a doctor’s orders to the contrary, supports a claim

of deliberate indifference against the defendant at screening. Count 1 will receive further review

against Nurse Riba.

                                           Disposition

       IT IS ORDERED that the Complaint (Doc. 1), including COUNT 1, survives screening

and will proceed against Defendant NURSE RIBA. Pursuant to Administrative Order No. 244,

Defendant should only respond to the issues stated in this Merits Review Order.

       The Clerk of Court is DIRECTED to enter the standard qualified protective order

pursuant to the Health Insurance Portability and Accountability Act.

       IT IS ORDERED that the Clerk of Court shall prepare for Defendant NURSE RIBA:

(1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6

(Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the

Complaint (Doc. 1), and this Memorandum and Order to Defendant’s place of employment as



                                                     3
identified by Plaintiff. If Defendant fails to sign and return the Waiver of Service of Summons

(Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk shall take

appropriate steps to effect formal service on Defendant, and the Court will require Defendant to

pay the costs of formal service, to the extent authorized by the Federal Rules of Civil Procedure.

       If Defendant can no longer be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with Defendant’s current work address, or, if not known, Defendant’s last-

known address. This information shall be used only for sending the forms as directed above or for

formally effecting service. Any documentation of the address shall be retained only by the Clerk.

Address information shall not be maintained in the court file or disclosed by the Clerk.

       Defendant is ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, even though his

application to proceed in forma pauperis was granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: February 5, 2020                       s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge



                                                    4
                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                     5
